Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance are found in the non-final office action mailed 3/12/21. Briefly, all pending claims depend from claim 1, which requires six fully defined CDRs; see figure 1 for the CDRs as defined by the four annotation conventions of instant claim 1. As these represent a unique combination of sequences which define the binding properties of an antibody, such combinations being unpredictable, the claims are allowable over the prior art.
The amendments address the previous rejections: claim 7 now provides a further limitation, the four sequences for CDR1 of claim 1 all comprise a lysine, and claim 17 now clearly sets forth the metes and bounds of the claim. As such, the rejections are withdrawn. 
Similar to claim 17, claim 10 has also been amended for clarity. The moeity comprises one of:
An enzyme capable of converting a prodrug into a toxic drug
A therapeutic
A cytotoxic drug
An antibody-drug conjugate, or
Payload
The invention is the antibody, not the moeity conjugated thereto, and so direction to a well-characterized class of compounds is sufficient to meet the written description requirement; see, e.g., p.25. Further, while there is no specific requirement for a “payload”, it is a term of the art well-known to the artisan and conjugation of an antibody to a payload is sufficiently described in the context of other antibodies that the recitation here is considered to meet the requirements of §112(b) as definite.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649